--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of May 5, 2010 by and among PriceSmart Exempt SRL, a Barbados
corporation (“PriceSmart”), and Brisbane Trading International, Inc., a
Panamanian company (“Brisbane”).  For purposes of this Agreement, each of
PriceSmart and Brisbane are referred to as a “Party,” and collectively, as the
“Parties.”


W I T N E S S E T H:


WHEREAS, Brisbane desires to sell to PriceSmart all of Brisbane’s shares of
stock of PSMT Trinidad/Tobago Limited, a Republic of Trinidad and Tobago company
("PSMT Trinidad"), and PriceSmart desires to purchase from Brisbane those shares
on the terms and conditions set forth in this Agreement;




NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:


1.           AGREEMENT TO PURCHASE AND SELL STOCK.  Brisbane agrees to sell to
PriceSmart at the Closing (as defined in Section 2), and PriceSmart agrees to
purchase from Brisbane at the Closing, fifty thousand (50,000) Ordinary Shares,
without nominal or par value, of PSMT Trinidad ("the "Purchased Shares") payable
by PriceSmart delivering to Brisbane, at the Closing, payment of three million
eight hundred thousand United States dollars (US $3,800,000).


2.           CLOSING.  The purchase and sale of the Purchased Shares will take
place at the offices of PriceSmart, Inc. at 9740 Scranton Road, San Diego, CA
92121, on May 5, 2010, or at such other time and place on which PriceSmart and
Brisbane mutually agree (which time and place are referred to in this Agreement
as the “Closing”).


2.1           At the Closing, Brisbane will deliver to PriceSmart its Share
Transfer Certificate, in the form attached hereto as Exhibit "A", properly
endorsed to PriceSmart.


2.2           At the Closing, PriceSmart will deliver to Brisbane a cashiers
check or wire transfer order in the total amount of three million eight hundred
thousand United States dollars (US $3,800,000).


3.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF BRISBANE.
BRISBANE hereby represents, warrants and covenants that:


(a) Brisbane owns exactly fifty thousand (50,000) Ordinary Shares of PSMT
Trinidad, without nominal or par value, free and clear of all liens,
encumbrances and any liabilities, except as may be created hereby.  Other than
the Purchased Shares, Brisbane owns no additional shares of capital stock of, or
any other interest in, PSMT Trinidad.  In addition, Brisbane has no options,
warrants or other rights to acquire shares of capital stock of, or any other
interest in, PSMT Trinidad.  Following the Closing, Brisbane will have
transferred all of its right, title and interest in PSMT Trinidad to PriceSmart
and will have no outstanding claims against PriceSmart or PSMT Trinidad.


(b) The execution, delivery and performance by Brisbane of this Agreement will
not violate or be in conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under: (i) any provision of
Brisbane Trading International, Inc.’s certificate of incorporation or bylaws as
they shall be in effect; (ii) any provision of any judgment, decree or order to
which Brisbane is a party or by which it is bound; (iii) any material contract,
obligation or commitment to which Brisbane is a party or by which it is bound;
or (iv) any statute, rule or governmental regulation applicable to Brisbane.


4.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF
PRICESMART.  PriceSmart hereby represents, warrants and covenants that:


(a)  The execution, delivery and performance by PriceSmart of this Agreement
will not violate or be in conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under: (i) any
provision of PriceSmart's certificate of incorporation or bylaws as they shall
be in effect; (ii) any provision of any judgment, decree or order to which
PriceSmart is a party or by which it is bound; (iii) any material contract,
obligation or commitment to which PriceSmart is a party or by which it is bound;
or (iv) any statute, rule or governmental regulation applicable to PriceSmart.


(b)  PriceSmart understands that the purchase of the Purchased Shares may
involve significant risk. PriceSmart acknowledges that PriceSmart is able to
fend for itself, can bear the economic risk of PriceSmart's acquisition of the
Purchased Shares and has knowledge and experience in financial or business
matters that PriceSmart is capable of evaluating the merits and risks of this
acquisition of the Purchased Shares and protecting its own interests in
connection with this investment. Following the Closing, PriceSmart will have no
outstanding claims against Brisbane.


5.           MUTUAL REPRESENTATIONS AND WARRANTIES. Each of the Parties, on
their own behalf, hereby agree as follows:


(a)           ORGANIZATION, GOOD STANDING AND QUALIFICATION.   PriceSmart and
Brisbane International Trading, Inc. each represent and warrant that: (i) it is
a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted; and (ii) it is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties.


(b)           AUTHORIZATION.  Each Party represents and warrants that: (i) all
action on its part and on the part of each of its officers, directors and
stockholders, as applicable, necessary for the authorization, execution and
delivery of this Agreement and the performance of all of its obligations
hereunder and the transactions contemplated hereby have been taken; and (ii)
this Agreement has been duly executed by its fully authorized representative and
delivered by it, and constitutes a valid and legally binding obligation,
enforceable in accordance with its terms, except as may be limited by (a)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; and (b) the effect of rules of law governing the availability of
equitable remedies.


(c)           DISCLOSURE OF INFORMATION.  Each Party represents and warrants
that: (i) it has received or has had sufficient access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Purchased Shares; and (ii) it has had an opportunity to ask
questions and receive answers from PSMT Trinidad and the other Party regarding
the terms and conditions of the Purchased Shares and to obtain additional
information as desired to verify any information furnished to it or to which it
had access.  The foregoing, however, does not in any way limit or modify the
additional representations and warranties made by such Party in this Agreement.


6. CONDITIONS TO CLOSING.


6.1           CONDITIONS TO OBLIGATIONS OF BRISBANE AT CLOSING.  The obligations
of Brisbane to sell the Purchased Shares to be sold at the Closing is subject to
the fulfillment to Brisbane’s satisfaction on or prior to the Closing of the
following conditions, any of which may be waived by Brisbane:


(a)           REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF
OBLIGATIONS.  The representations and warranties made by PriceSmart in Sections
4 and 5 hereof shall be true and correct in all material respects at the date of
the Closing with the same force and effect as if they had been made on and as of
the date hereof.  PriceSmart shall have performed and complied with all
agreements and conditions herein required to be performed or complied with by it
on or before the Closing.


(b)           QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state or country that are required in connection with
the lawful sale of the Purchased Shares, shall have been duly obtained and shall
be effective on and as of the Closing.  At the time of the Closing the sale and
issuance of the Purchased Shares shall be legally permitted by all laws and
regulations to which Brisbane or PriceSmart are subject.


6.2           CONDITIONS TO OBLIGATIONS OF PRICESMART AT CLOSING.  PriceSmart's
obligation to purchase the Purchased Shares at the Closing is subject to the
fulfillment to PriceSmart's satisfaction, on or prior to the Closing, of all of
the following conditions, any of which may be waived by PriceSmart:


(a)           REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF
OBLIGATIONS.  The representations and warranties made by BRISBANE in Sections 3
and 5 hereof shall be true and correct in all material respects at the Closing
with the same force and effect as if they had been made on and as of said date
and PriceSmart shall have performed and complied in all material respect with
all obligations and conditions herein required to be performed or complied with
by it on or prior to the Closing.


(b)           QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state or country that are required in connection with
the lawful sale of the Purchased Shares, shall have been duly obtained and shall
be effective on and as of the Closing.  At the time of the Closing the sale and
issuance of the Purchased Shares shall be legally permitted by all laws and
regulations to which PriceSmart or Brisbane are subject.


7.           MUTUAL RELEASE OF ALL CLAIMS.


7.1           RELEASE BY PRICESMART. In consideration of the covenants set forth
in this Agreement, and for other good and valuable consideration, receipt of
which is hereby acknowledged, PriceSmart, on behalf of itself and its
successors, assigns and legal representatives, fully, irrevocably and
unconditionally releases and discharges Brisbane, as well as its officers,
directors, shareholders, agents, employees, and representatives, in their
capacity as such and otherwise, including their heirs, executors and
administrators, as well as related, affiliated, subsidiary, predecessor and
parent companies, successors and assigns, separately and collectively, and each
of them (collectively "Brisbane Releasees"), from all actions, causes of action,
suits, debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages and expenses, including attorneys' fees, of
any nature whatsoever, known or unknown, suspected or unsuspected (excepting
only those rights and obligations arising under this Agreement), which
PriceSmart ever had, now has, or may have against the Brisbane Releasees,
arising from or relating, either directly or indirectly, to PSMT Trinidad as
well as its affiliated companies. PriceSmart expressly waives any and all rights
which it might have under Section 1542 of the Civil Code of the State of
California which reads as follows:


A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.


Notwithstanding Section 1542 of the Civil Code of California, PriceSmart
expressly agrees that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those relating to unknown and unspecified actions, causes of action, claims or
other proceedings, judgments, obligations, damages, or other liabilities, if
any. PriceSmart acknowledges that it is aware that it may discover facts
different from, or in addition to, those now known or believed to be true with
respect to the claims, causes of action, and liabilities herein released, and
PriceSmart nevertheless agrees that the release herein shall be and remain in
all respects a complete and general release as to all matters released,
notwithstanding any such known or unknown additional facts.


7.2           RELEASE BY BRISBANE. In consideration of the covenants set forth
in this Agreement, and for other good and valuable consideration, receipt of
which is hereby acknowledged, Brisbane on behalf of itself and its successors,
assigns and legal representatives, fully, irrevocably and unconditionally
release and discharge PriceSmart, as well as its officers, directors,
shareholders, agents, employees, and representatives, in their capacity as such
and otherwise, including their heirs, executors and administrators, as well as
related, affiliated, subsidiary, predecessor and parent companies, successors
and assigns, separately and collectively, and each of them (collectively
"PriceSmart Releasees"), from all actions, causes of action, suits, debts,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses, including attorneys' fees, of any nature
whatsoever, known or unknown, suspected or unsuspected (excepting only those
rights and obligations arising under this Agreement), which Brisbane ever had,
now has, or may have against the PriceSmart Releasees, arising from or relating,
either directly or indirectly, to PSMT Trinidad, as well as its affiliated
companies. Brisbane expressly waives any and all rights which it might have
under Section 1542 of the Civil Code of the State of California which reads as
follows:


A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.


Notwithstanding Section 1542 of the Civil Code of California, Brisbane expressly
agrees that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including as well those
relating to unknown and unspecified actions, causes of action, claims or other
proceedings, judgments, obligations, damages, or other liabilities, if any.
Brisbane acknowledges that it is aware that it may discover facts different
from, or in addition to, those now known or believed to be true with respect to
the claims, causes of action, and liabilities herein released, and Brisbane
nevertheless agrees that the release herein shall be and remain in all respects
a complete and general release as to all matters released, notwithstanding any
such known or unknown additional facts.


8.           MISCELLANEOUS.


8.1           SURVIVAL OF WARRANTIES.  The representations, warranties and
covenants of the Parties contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of PriceSmart or Brisbane, as the case may be.


8.2           SUCCESSORS AND ASSIGNS.  Neither Party shall assign or transfer
any of its rights or obligations under this Agreement without the other Party’s
prior written consent which shall not be unreasonably withheld. Subject to this
restriction on assignment, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.


8.3           GOVERNING LAW.  This Agreement shall be governed by and construed
under the internal laws of the State of California, U.S.A. as applied to
agreements among California residents entered into and to be performed entirely
within California, without reference to principles of conflict of laws or choice
of law.


8.4           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.5           HEADINGS.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections and
paragraphs shall, unless otherwise provided, refer to sections and paragraphs
hereof.


8.6           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be mailed,
telecopied, sent by overnight courier or delivered to the Party to receive such
notice at the address specified on the signature page hereto or at such other
address as any Party may designate by giving ten (10) days advance written
notice to all other Parties.  All such notices and communications shall, when
mailed, telecopied or sent by overnight courier, be effective when deposited in
the mails, delivered to the courier, or transmitted by telecopier with
confirmation of transmission, respectively.


8.7           AMENDMENTS AND WAIVERS.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of PriceSmart and Brisbane.


8.8           EXPENSES.  Each of the Parties shall pay its own fees and expenses
incurred in entering into this Agreement.  If any arbitration or other action at
law or equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


8.9           SEVERABILITY.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


8.10           ENTIRE AGREEMENT.  This Agreement constitutes the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the Parties with
respect to the subject matter hereof.


8.11           FURTHER ASSURANCES.  From and after the date of this Agreement,
upon the request of any of the Parties, the other Parties shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent, objectives and purposes of this Agreement.


9.13           ARBITRATION.


9.13.1 All disputes and claims concerning the validity, interpretation,
performance, termination and/or breach of this Agreement ("Dispute(s)") shall be
referred for final resolution to arbitration in San Diego, California, U.S.A.,
under the UNCITRAL Rules ("Rules") as administered by the local chapter of the
American Arbitration Association. The Parties hereby agree that arbitration
hereunder shall be the Parties' exclusive remedy and the arbitration decision
and award, if any, shall be final, binding upon, and enforceable against, the
Parties, and may be confirmed by the judgment of a court of competent
jurisdiction. In the event of any conflict between the Rules and this paragraph,
the provisions of this paragraph shall govern. The arbitration proceedings shall
be held in the English language.


9.13.2 Notwithstanding the above, a Party may bring court proceedings against
any other Party (a) to obtain preliminary relief pending completion of
arbitration, or (b) as part of litigation commenced by a third Party. For
purposes of this Agreement, the Parties hereby submit to personal jurisdiction
in San Diego, California.


9.13.3 The prevailing Party in any arbitration or court proceeding shall be
awarded its reasonable attorneys' fees and expenses against the non-prevailing
Party or Parties.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.






PriceSmart Exempt
SRL                                                                             Brisbane
Trading International, Inc.
a Barbados
Corporation                                                                           a
Panamanian Corporation










Robert M.
Gans                                                                            Name:
Executive Vice
President                                                             Title:


Address for
Notice:                                                                           Address
for Notice:
9740 Scranton
Road                                                                           ______________________
San Diego,
CA  92121                                                                        ______________________
Telephone: (858)
404-8813                                                                Telephone:_____________
Facsímile:  (858)
404-8828                                                                  Facsímile:______________




 
 





 
 

--------------------------------------------------------------------------------

 


 
















EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

TRINIDAD AND TOBAGO


SHARE TRANSFER


We, BRISBANE INTERNATIONAL TRADING, INC., of Plaza Credicorp Bank, 25th Floor,
Calle 50, Panama, Rep. of Panama in consideration of the sum of three million
eight hundred thousand even (US $3,800,000) paid to us by PRICESMART EXEMPT SRL,
of The Ernst & Young Building, Bush Hill, Bay Street, Bridgetown, Barbados
(hereinafter called the “Transferee”), on or about May 5, 2010, do hereby
transfer to the Transferee FIFTY THOUSAND ORDINARY SHARES in the undertaking
called PSMT TRINIDAD/TOBAGO LIMITED, to hold the same unto the Transferee its
successors and assigns, subject to the several conditions on which we held the
same immediately before the execution hereof.


AND we the Transferee, do hereby agree to take the said FIFTY THOUSAND ORDINARY
SHARES subject to the conditions aforesaid.


AS WITNESS our hands this 5th day of May in the Year of Our Lord Two Thousand
Ten.


SIGNED AND DELIVERED by
BRISBANE TRADING INTERNATIONAL, INC.
in the presence
of:                _____________________                                               _____________________
Witness
Signature                                                                Print
Name




Signature:                                                                          
_____________________
Print Name
Address:                                                                




Occupation                                                                

 
 

--------------------------------------------------------------------------------

 



SIGNED AND DELIVERED by
PRICESMART EXEMPT SRL




in the presence
of:                ______________________                                             _____________________
Witness
Signature                                                                Print
Name


Signature:                                                                                                                           
_____________________
Print Name
Address:                                                                
 
 


Occupation                                                                




And


in the presence
of:               ______________________                                             
_____________________
Witness
Signature                                                                Print
Name


Signature:                                                                                                                           
_____________________
Print Name
Address:                                                                
 
 


Occupation                                                                




